By the Court, Bronson, J.
The order to stay proceedings, for the purpose of moving to change the venue, stayed the plaintiff from “ giving notice and subpoenaing witnesses for the trial,” but left him the full liberty of “ taking any other step” in the cause. (Rule 94.) He was consequently regular in amending the declaration, pursuant to the 23d rule—twenty days not having elapsed after service of the plea. This view of the cáse disposes of both motions. ' The amended declaration cannot be set aside, because the amendment was regularly made, and the venue cannot be changed to Montgomery, because the plaintiff has witnesses enough in Albany to retain the venue in that county.
If the defendant could make a ^better case for changing the venue from. Albany, than he has for changing it from Saratoga, where it was originally laid, he had time enough, and should have served additional papers. In this case, the change of venue by amendment has worked no injury to the defendant. Should a case arise differing in its circumstances from the present one, we will take care that the defendant suffers no wrong.
Motions denied.
*377CASES' Argued and determined IN THE © Iff IP IB II IE 11 © ® W IB I? OF THE STATE OF NEW-YOKK, IN JULY TERM, 1811.